Citation Nr: 0209983	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-18 530	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dermatitis, claimed to be the result of exposure to Agent 
Orange.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, claimed to be the result of exposure 
to Agent Orange.

(The issue of entitlement to a rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) and the issue of 
entitlement to an effective date earlier than May 8, 2000, 
for a 50 percent rating for PTSD, will be the subjects of a 
later decision.)



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1968 to August 1970.  He had service 
in the Republic of Vietnam from January 1969 to January 1970, 
where his awards and decorations included the Combat Medical 
Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in March 1999, February, 
2000, and January 2001, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

In reviewing the claims folder, the Board notes that multiple 
representatives, including attorneys and non-attorney 
practitioners, from the same law firm (Berry, Kelley, 
Charest, and Reiman, formerly Berry, Kelley, and Hansen, or 
Berry, Kelley, Hansen, and Burt) have communicated with or 
presented argument to the VA on behalf of the veteran.  
Generally, the Board's Rules of Practice authorize the 
recognition of only a single, individual attorney as a 
representative.  A limited exception is provided at 38 C.F.R. 
§ 20.603(c) (2001), whereby an attorney associated or 
affiliated with the appellant's attorney of record, may, with 
the specific written consent of the appellant, assist in 
representation of the appellant and may have access to the 
appellant's VA records to the same extent as the attorney of 
record.  To date, however, the power of attorney prepared in 
this case is limited, and provides that the Board may only 
recognize argument presented by John Stevens Berry (See VA 
Form 22a, and paragraph 1 of "Legal Representation Agreement" 
signed in October 1999.).  As such, the Board may not 
recognize argument offered by Mr. Berry's partners or 
associates.  38 C.F.R. §§ 20.601, 20.603 (2001). Therefore, 
in the absence of any modification to the power of attorney, 
any future arguments presented to the Board should be signed 
by Mr. Berry.  Arguments presented and signed by other 
attorneys or associates, even other attorneys who are members 
of the same law firm, will not be recognized or considered 
because they were not signed and presented by the attorney 
appointed to serve as the appellant's single, individual 
attorney.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 50 percent for PTSD 
and of entitlement to an effective date earlier than May 8, 
2000, for the 50 percent rating for PTSD.  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving such notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  In May 1998, the Board confirmed and continued the RO's 
denial of entitlement to service connection for dermatitis, 
claimed to be the result of exposure to Agent Orange.

2.  Evidence associated with the record since the Board's May 
1998 decision, which had not been previously submitted to 
agency decision makers, bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant; by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 
3.  There is no nexus between the veteran's skin disorder and 
any incident in service, including any exposure to Agent 
Orange.

4.  In an unappealed rating decision, dated in March 1999, 
the RO denied entitlement to service connection for 
peripheral neuropathy, claimed as a residual of exposure to 
Agent Orange.

5.  Evidence associated with the record since the RO's March 
1999 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for peripheral neuropathy, claimed as a 
residual of exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  The Board's May 1998 decision, which denied entitlement 
to service connection for dermatitis, claimed as a residual 
of Agent Orange exposure, is final.  38 U.S.C.A. § 7104 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 20.1000 (1998).  

2.  The criteria to reopen the claim of entitlement to 
service connection for dermatitis, claimed as a residual of 
Agent Orange exposure, have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran's dermatitis is not the result of disease or 
injury incurred in or aggravated by service, nor is it the 
result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2001).  

4.  The RO's March 1999 decision, which denied entitlement to 
service connection for peripheral neuropathy, claimed as a 
residual of Agent Orange exposure, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  

5.  The criteria to reopen the claim of entitlement to 
service connection for peripheral neuropathy, claimed as a 
residual of Agent Orange exposure, have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks entitlement to service connection for 
dermatitis and peripheral neuropathy, which he maintains are 
the result of his exposure to Agent Orange in the Republic of 
Vietnam.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There 
must be competent evidence of current disability (generally, 
a medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and who develops 
certain diseases within a specific time frame after the last 
date on which he was exposed to Agent Orange in service, will 
be presumed to have had such exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  Such diseases consist of 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of the VA.  
See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  That fact, however, does not preclude the 
veteran from showing a direct link between the disability in 
question and service.  Combee v. Brown. 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 1991).  For any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  

Section 1154(b) does not, however, create a statutory 
presumption that combat veteran's alleged disease or injury 
is service-connected.  The veteran must still meet his 
evidentiary burden with respect to service connection.  
Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  
(Satisfactory lay or other evidence under 38 U.S.C.A. 
§ 1154(b) means credible evidence.  Caluza.  VA is not 
required to accept statements or testimony that is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  The statute provides that if 
these two inquiries are met, the VA shall accept the 
veteran's evidence as sufficient proof of service- 
connection, even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by the statute, a factual presumption arises that 
the alleged injury or disease is service-connected.  Section 
1154(b) makes the resolution of these inquiries very 
favorable to the veteran by providing that the VA shall 
resolve every reasonable doubt in favor of the veteran.  The 
presumption is, however, rebuttable.  The VA may rebut the 
presumption by presenting clear and convincing evidence to 
the contrary.  Thus, as the third step in the analysis, it 
must be determined whether the government has met its burden 
of rebutting the presumption of service-connection by clear 
and convincing evidence to the contrary.  Collette v. Brown, 
82 F. 3d 389, 392-93 (1996).  

a.  Dermatitis

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for dermatitis, claimed as a residual of exposure to Agent 
Orange.  In May 1998, the Board confirmed and continued the 
RO's denial of entitlement to service connection for 
dermatitis.  Relevant evidence on file at that time consisted 
of the veteran's service personnel records; the veteran's 
service medical records; records from the Kearny Clinic 
including those reflecting treatment from January 1991 
through March 1996; the report of a VA dermatologic 
examination performed in May 1996; a report from the Vet 
Center, dated in July 1996; and reports of VA psychiatric 
examinations, performed in August and November 1996.  Such 
records showed that a skin disorder, diagnosed as dermatitis, 
was first clinically reported during the VA dermatologic 
examination in May 1996.  The veteran thought that such a 
disorder could be related to Agent Orange exposure in 
service; however, there was no competent evidence on file to 
support his contentions.  Indeed, the references to a history 
of Agent Orange exposure were those reported by the veteran.

Although the Board noted that the veteran had been a medical 
specialist in Vietnam, such service, by itself, did not show 
that he had been exposed to Agent Orange or otherwise trigger 
the application of the presumptive regulations pertaining to 
herbicide exposure.  Rather, a veteran was presumed to have 
been exposed to herbicides if, and only if, he developed one 
of the enumerated presumptive disorders within the applicable 
statutory period.  Dermatitis, however, was not such a 
presumptive disorder.  Indeed, the only evidence of a 
relationship to service was offered by the veteran.  While he 
had training as a medic in service, there was no evidence 
that he has been employed in or otherwise associated with the 
medical field for many years, nor was there any evidence that 
he had any particular medical expertise in dermatology which 
would qualify him to draw such a conclusion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for dermatitis, claimed as a residual of Agent 
Orange exposure, was denied.  

The veteran did not request reconsideration of the Board's 
May 1998 decision, nor did he appeal it to the United States 
Court of Appeals for Veterans Claims (Court).  Accordingly, 
that decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1000, 
20.1100.  The veteran now requests that his claim of 
entitlement to service connection for dermatitis be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New and material evidence is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the Board's May 
1998 decision consists of reports from the veteran's private 
physician, L. R. S., M.D., dated in February 1998 and January 
2000; a statement from the veteran's mother, dated in October 
1998; reports of VA psychiatric examinations, performed in 
February and August 1999; the report of VA dermatologic 
examination, performed in August 1999; and VA outpatient 
records, reflecting treatment from July 2000 to December 
2001.  L. R. S., M.D., notes that the veteran complained of a 
rash on his right hand and elbow since 1969.  Dr. S. 
concludes that the veteran has a chronic dermatitis which is 
associated or probably associated with the veteran's exposure 
to Agent Orange.  

Such evidence is new in the sense that it was not previously 
before VA decision makers.  It is also material in that it 
suggests a possible nexus between the veteran's contact 
dermatitis and Agent Orange exposure.  As such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

A review of the entire record, however, shows that dermatitis 
remains a disease which is not presumptively linked to Agent 
Orange exposure.  Moreover, the preponderance of the evidence 
is against a nexus between the veteran's skin disorder and 
service.  In August 1999, the veteran underwent a VA 
dermatologic examination to determine specifically whether 
the veteran's skin disorder was related to service.  That 
examination included laboratory testing and photographs and 
showed that the veteran had onychomycosis rather than 
dermatitis.  The VA examiner noted that onychomycosis was a 
fungal infection and had absolutely no relationship to Agent 
Orange exposure.  Unlike the VA examiner, Dr. S. gave no 
rationale for his conclusion, nor is there any evidence that 
Dr. S. conducted any form of examination to determine the 
nature and etiology of the veteran's skin disorder.  In fact, 
although the veteran was sent copies of his claims folder 
prior to being seen by Dr. S, Dr. S's conclusion appears to 
still be based on the veteran's report rather than a review 
of those medical records.  Accordingly, the Board places 
greater weight on the opinion of the VA examiner.  

Finally, the Board notes that in a VA outpatient record, 
reflecting treatment in October 2001, the veteran reported 
that when he got back from Vietnam, he had numbness and a 
rash on his right hand.  He stated that the rash resolved but 
the numbness remained.  Unlike an opinion as to etiology or 
diagnosis, the veteran is qualified to report facts which are 
capable of lay observation, such as whether or not a rash is 
present.  Espiritu.

In light of the foregoing, the Board is of the opinion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure.

b.  Peripheral Neuropathy

A review of the record also discloses that this is not the 
veteran's first claim of entitlement to service connection 
for peripheral neuropathy, claimed as a residual of exposure 
to Agent Orange.  In February 1997, the RO considered the 
veteran's claim of entitlement to service connection for that 
disorder.  Relevant evidence on file at that time consisted 
of the veteran's service personnel records and the veteran's 
service medical records.  Such records were negative, 
however, for any findings of peripheral neuropathy in or 
after service.  Accordingly, the RO denied entitlement to 
service connection for peripheral neuropathy.  The veteran 
disagreed with that decision and was issued a Statement of 
the Case (SOC); however, he did not submit a formal appeal.  
Accordingly, that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Thereafter, the veteran requested that 
his claim be reopened.

Relevant evidence added to the record after January 1997 
consisted of a report of electrodiagnostic testing, performed 
in August 1998 by A.M.S., M.D.; a statement by the veteran's 
mother, received in October 1998; and the report of a VA 
psychiatric examination, performed in February 1999.  
Although the veteran complained of numbness of the fingers of 
both hands and left foot, the evidence showed no more than 
mild carpal tunnel syndrome in his right hand.  Indeed, there 
was no diagnosis of peripheral neuropathy.  The RO found the 
additional evidence essentially cumulative in nature and not 
new and material for the purpose of reopening the claim.  The 
veteran disagreed with that decision and was issued an SOC; 
however, as before, he did not submit a formal appeal.  
Accordingly, that decision also became final under the law 
and regulations then in effect.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The veteran has since requested that 
his claim be reopened.

Relevant evidence added to the record since March 1999 
consists of the report of a VA psychological evaluation, 
performed in August 1999; a February 2000 report from L.R.S., 
M.D.; the report of a June 2000 VA psychiatric examination; 
and VA outpatient records, reflecting treatment from July 
2000 to April 2002.  Such evidence includes multiple 
diagnoses of polyneuropathy related or possibly related to 
Agent Orange exposure in service.  See, e.g., the February 
2002 report from Dr. S. and the report of an April 2002 VA 
neurologic consultation.  At first blush, such evidence might 
be considered so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Despite the diagnosis of peripheral neuropathy, however, the 
record remains negative for evidence of acute and/or subacute 
peripheral neuropathy, i.e., the only types of peripheral 
neuropathy which may be presumed to be associated with Agent 
Orange exposure.  Unlike the veteran's peripheral neuropathy, 
acute and subacute peripheral neuropathy appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  Moreover, the 
Secretary of the VA has specifically found that chronic 
peripheral neuropathy is not the result of exposure to Agent 
Orange.  See 61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 
(Nov. 2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002).  In 
this regard, he has stated that where peripheral neuropathy 
is due to a toxic exposure (such as to herbicides), it is 
characterized by acute onset and subsequent resolution of the 
neuropathy after exposure to the toxin is terminated.  He has 
further stated that it would not be expected to appear for 
the first time many years after exposure.  64 Fed. Reg. 
59,232, 59,239 (Nov. 2, 1999). 

Finally, the Board notes that the evidence added to the 
record since the RO's March 1999 decision contains no 
documentation that the veteran's peripheral neuropathy is 
related directly to any incident in service other than the 
claimed exposure to Agent Orange.  Thus, even when viewed in 
light of the evidence previously of record, the additional 
evidence cannot be considered new and material for the 
purpose of reopening the claim.  Accordingly, the previous 
denial of entitlement to service connection for peripheral 
neuropathy is confirmed and continued.  In arriving at this 
decision, the Board has again considered the veteran's 
contentions that his peripheral neuropathy is the result of 
Agent Orange exposure; however, it must be emphasized that he 
is simply not qualified to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Additional Considerations

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5102, 
5103, 5103A.  That law also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  38 
U.S.C.A. § 5107.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. VCAA, Pub. L. No. 106-475, § 7, sub part (a), 114 
Stat. 2096, 2099-2100 (2000).  In March 2001, the RO notified 
the veteran of the enactment of the VCAA and of the potential 
impact on his claim.

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information sent to the veteran in the 
Board's decision of May 1998; the SOC's; the Supplemental 
Statement of the Case; and a notice of the enactment of the 
VCAA sent from the RO to the veteran in April 2001, the 
veteran and his representative were notified of evidence 
necessary to substantiate the claims of entitlement to 
service connection for dermatitis and for peripheral 
neuropathy.  Although the Board's May 1998 decision was not 
sent to the veteran as part of the current appeal, it clearly 
articulated the law and regulations relevant to the claim of 
entitlement to service connection for dermatitis and 
discussed those legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
May 1998 decision, the veteran was provided with extensive 
advisement of the evidence that would be required to 
substantiate his claim of entitlement to service connection 
for dermatitis.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes the veteran's service personnel records; 
the veteran's service medical records; records from the 
Kearny Clinic including those reflecting treatment from 
November 1990 through June 1996; the report of a VA 
dermatologic examination performed in May 1996; a report from 
the Vet Center, dated in July 1996; reports of VA 
psychiatric/psychologic examinations, performed in August and 
November 1996; February and August 1999; and June 2000; 
reports from the veteran's private physician, L. R. S., M.D., 
dated in February 1998 and January 2000; a report of 
electrodiagnostic testing, performed in August 1998 by 
A.M.S., M.D.; a statement from the veteran's mother, dated in 
October 1998; the report of VA dermatologic examination, 
performed in August 1999; a February 2000 report from L.R.S., 
M.D.; and VA outpatient records, reflecting treatment from 
July 2000 to April 2002.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support either the issue of entitlement to service connection 
for dermatitis, claimed as a residual of Agent Orange 
exposure or the issue of entitlement to service connection 
for peripheral neuropathy, claimed as a residual of Agent 
Orange exposure.  Finally, the Board notes that the veteran 
has been informed of his right to have a hearing in 
association with his appeal; however, to date, he has 
declined to exercise that right.  Accordingly, the Board 
concludes that the VA has met its duty to assist the veteran 
in the development of his claim and that there is no need for 
further development of the evidence for either of the issues 
of service connection for dermatitis or for peripheral 
neuropathy.  



ORDER

Entitlement to service connection for dermatitis, claimed to 
be the result of exposure to Agent Orange, is denied.

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for peripheral neuropathy, claimed to be the 
result of Agent Orange exposure, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

